    ,,
,        AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of I



                                             UNITED STATES DISTRICT COURT
                                                       SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                              JUDGMENT IN A CRIMINAL CASE
                                              V.                                    (For Offenses Committed On or Aller November I, I 987)



                               Gilberto Lopez-Noriega                               Case Number: 3:20-mj-20324

                                                                                    Francisco J Sanchez
                                                                                    Defendant's Allorney


         REGISTRATION NO. 9430 5298
                                                                                                                        FilE:D
         THE DEFENDANT:                                                                                                    FEB I 1 2020
          ~ pleaded guilty to count(s) I of Complaint

          •    was found guilty to count(s)                                                      CLE R,~ l :s D:'.'•; ,·w.:;'i COURT
                                                                                            SOUTHE:.t'!rJ "ll"' rt..,r· 1 ( W ,... f, , r.no"IA
               after a plea of not guilty.                                                  BY                                        DEPUTY
               Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

         Title & Section                   Nature of Offense                                                          Count Number(s)
         8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                 I

          D The defendant has been found not guilty on count(s)
                                                         - - - - -- - - - -- - - - - - - --
          •    Count(s)
                            - - - - - -- - - - -- - - - - --
                                                              dismissed on the motion of the United States.

                                                     IMPRISONMENT
                The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
         imprisoned for a term ofi

                                      i      T-IME SERVED                         • ________ days
          ~   Assessment: $10 WAIVED ~ Fine: WAIVED
          ~ Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
          the defendant's possession at the time of arrest upon their deportation or removal.
          D Court recommends defendant be deported/removed with relative, _ _ __ _ _ _ __ charged in case


              IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
         of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
         imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
         United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Tuesday, February 11, 2020



         Received                 ;,/
                       DUSM I

                                                                                  UNITED STATES MAGISTRATE JUDGE



         Clerk's Office Copy                                                                                                     3 :20-mj-20324
